UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 3) (Mark One) XAnnual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006 Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:2-63322 INTERNATIONAL SHIPHOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11 North Water Street, Mobile, Alabama(Address of principal executive offices) 36-2989662 (I.R.S. Employer Identification No.) 36602 (Zip Code) (251)-243-9100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which registered Common Stock, $1 Par Value
